Citation Nr: 1025811	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  08-23 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Hittman, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 2000 to November 
2004.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a June 2007 rating decision in which the RO, inter alia, granted 
an increased rating of 50 percent for service-connected PTSD, 
effective February 8, 2007.  The Veteran filed a notice of 
disagreement (NOD) in March 2008, and the RO issued a statement 
of the case (SOC) in June 2008.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
July 2008.  

For reasons expressed below, the Board has recharacterized the 
appeal as now encompassing both matters set forth on the title 
page.

The Board's decision on the matter of an increased rating for 
PTSD is set forth below.  The matter of the Veteran's entitlement 
to a TDIU on the basis of PTSD is addressed in the remand 
following the order; this matter is being remanded to the RO, via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the February 8, 2007 claim for increase, the 
Veteran's psychiatric symptomatology has included auditory and 
visual hallucinations, suicidal thoughts, poor memory, violent 
and aggressive tendencies, sleep difficulties, nightmares, panic 
attacks, anxiety, avoidance, difficulty with daily functioning, 
disturbed thought process; collectively, these symptoms suggest 
occupational and social impairment with deficiencies in most 
areas. 




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for assignment of a 70 percent rating for PTSD are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.126, 4.130, 4.3, 4.7, Diagnostic Code (DC) 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received,  proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be 
assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
 

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, VCAA notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, a March 2007 pre-rating letter provided notice to 
the appellant regarding what information and evidence is needed 
to substantiate a claim for a higher rating, as well as what 
information and evidence must be submitted by the appellant, and 
what evidence would be obtained by VA.  The March 2007 letter 
also provided general information pertaining to VA's assignment 
of disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman, and specifically informed him to submit any 
evidence in his possession pertinent to the claim on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. § 3.159 
then in effect). 

The June 2007 RO rating decision reflects the RO's initial 
adjudication of the claim after issuance of the March 2007 
letter.  Post-rating, the May 2008 SOC, along with an April 2008 
letter, set forth the criteria for a higher rating for PTSD. 

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of the Veteran's VA 
treatment records, and the report of the May 2007 VA 
examination.  Also of record and considered in connection with 
the appeal are various written statements provided by the Veteran 
and by his representative, on his behalf.  No further RO action 
on this matter, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter remaining herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.	Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is 
a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.
  
The disability rating for the Veteran's PTSD has been assigned 
pursuant to Diagnostic Code 9411.  However, the actual criteria 
for rating the Veteran's disability are set forth in a General 
Rating Formula for evaluating psychiatric disabilities other than 
eating disorders.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 50 percent rating is 
assigned when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to symptoms such as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name. 

Psychiatric examinations frequently include assignment of a GAF 
score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM- IV), GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is no 
question that the GAF score and interpretations of the score are 
important considerations in rating a psychiatric disability.  See 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned 
in a case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; rather, 
the GAF score must be considered in light of the actual symptoms 
of the Veteran's disorder, which provide the primary basis for 
the rating assigned.  See 38 C.F.R. § 4.126(a).

In May 2007, the Veteran underwent a VA PTSD examination.  During 
the examination, it was noted that the Veteran reported that he 
had nightmares and flashbacks (which he tried to avoid thinking 
of), heard voices and whispering, felt "out of [his] body" and 
paranoid, became aggressive towards others, saw people who were 
not actually there, and became wound up and had racing thoughts.  
With regard to his medication, the Veteran said that he could 
tell when the medication was wearing off because "the voices 
come back."  Upon examination, it was noted that the Veteran 
said he would miss work at least twice a week or would leave 
early because his symptoms caused him to be unable to cope or to 
perform basic tasks of his job.  The Veteran said his marriage 
was "on the rocks" because his wife could not deal with him 
when he had a bad day, and that he frequently wished to escape 
from his symptoms, but then was reminded that his family needs 
him.  The Veteran reported no activities of a social nature, and 
no hobbies or activities of interest.  It was noted that the 
Veteran reported using alcohol when he ran out of his medication.  
It was also noted that the Veteran reported having violent and 
aggressive tendencies, requiring his wife to restrain him when he 
became angry or agitated, and that he had a suicide attempt in 
which he was taken to the hospital.  

The May 2007 examiner noted that the Veteran reported an extreme 
difficulty with thought processes as result of his psychotic 
symptoms, to the point where the Veteran would frequently get 
derailed in the middle of a task or forget what he was doing.  
The Veteran's communication was described as extremely slow, but 
understandable.  It was noted that the Veteran had both auditory 
and visual hallucinations, and that it was unclear as to what 
percentage of the time the Veteran was fully in touch with 
reality.  It was further noted that the Veteran reported having 
transient suicidal thoughts, but denied having any homicidal 
ideations.  In addition, it was noted that the Veteran struggled 
severely in numerous areas of basic daily functioning, and that 
the Veteran experienced short-term memory impairment.  The 
Veteran denied any ritualistic behaviors of an obsessive 
compulsive nature.  The Veteran reported that he experiences 
panic attacks in certain situations, such as in crowds or when 
driving (requiring him to pull over or leave the situation 
immediately).  It was also noted that the Veteran experienced 
sadness, sleep disruption, agitation, lethargy, feelings of guilt 
and worthlessness, poor concentration, frequent thoughts of 
death, significant anxiety, constant worry, and impulse control 
problems.  The report noted that the Veteran experienced daily 
psychotic symptoms, and had previously been diagnosed with 
schizoaffective disorder in addition to PTSD.  

Overall, the May 2007 examiner noted that the Veteran met the 
DSM-IV criteria for PTSD and schizoaffective disorder, and that 
the combination of their symptoms, which were described as severe 
and could not be separated, produced a net effect of poor 
functioning.  The examiner assigned a GAF score of 42, and it was 
noted that when at work, the Veteran functions at a very 
rudimentary level because he becomes overwhelmed easily, needs to 
work alone, cannot deal with others, and gets distracted by his 
symptoms.  In addition, the examiner noted that the Veteran was 
not competent to manage his finances, and that the Veteran 
appeared to be functioning more poorly than he was at the time of 
his last examination (in October 2005).  A progression of both 
disorders was noted, which had resulted in less adaptive 
functioning over time.

In VA treatment records dated from April 2007 to April 2008, the 
Veteran consistently showed a pattern of experiencing severe 
symptoms of his psychiatric disorders.  In a March 2007 mental 
health note, the Veteran was assigned a GAF score of 50, and it 
was noted that his work was going well since he had changed to a 
new job.  In a May 2007 mental health note, the Veteran was 
assigned a GAF score of 50, and it was noted that he was doing 
better, but could not work due to auditory hallucinations.  In an 
August 2007 mental health note, the Veteran was assigned a GAF 
score of 48, and it was noted that the Veteran had thought about 
committing suicide twice when his neighbors had been firing 
rifles.  It was also noted that the Veteran's provider did not 
believe that the Veteran could tolerate the stress of employment.  
In a September 2007 mental health note, the Veteran was assigned 
a GAF score of 40.  It was noted that the Veteran was still 
experiencing visual and auditory hallucinations, and that at one 
point, the Veteran had scratched his ears until they bled while 
trying to stop the voices he was hearing.  In a November 2007 
mental health note, the Veteran was assigned a GAF score of 40, 
and it was noted that he continued to hear voices, but that it 
had been tolerable since his medications were increased.

In a December 2007 mental health note, the Veteran was assigned a 
GAF score of 40.  In a February 2008 mental health note, the 
Veteran was assigned a GAF score of 43, and it was noted that the 
Veteran believed that benztropine was helping his aggression, but 
with side effects.  It was also noted that the Veteran was 
assigned a GAF score of 43, and that his employer had been very 
flexible regarding his condition.  In a March 2008 mental health 
note, it was noted that the Veteran had called the suicide 
hotline after thinking about running his car off the road.  It 
was further noted that the Veteran said he was having terrible 
nightmares, and that all he could think about was Iraq.  The 
Veteran was assigned a GAF score of 43 at that time.  

In a March 2008 letter from a VA nurse practitioner (NP) who had 
been treating the Veteran since November 2005, the NP reported 
that the Veteran suffered from PTSD symptoms including 
nightmares, flashbacks, rage with aggression towards others, 
panic attacks, inability to be around others for prolonged 
periods of time, and inability to tolerate stress.  In addition, 
the NP noted that the Veteran suffered from schizoaffective 
disorder symptoms including depression with intermittent suicidal 
thoughts, auditory and visual hallucinations, paranoid thoughts 
about others, and disorganized thinking.  The NP stated that the 
Veteran would not still hold a job if his employer was not so 
empathetic towards helping war veterans, and that the Veteran 
struggles daily with his symptoms at work, once threatening a co-
worker with a knife.  The NP opined that the Veteran was not 
employable, as his continued employment is a "sure formula" for 
danger to himself or those around him.

In an April 2008 VA treatment record, it was noted that the 
Veteran was having more difficulty handling his agitation and 
stress, and having more auditory hallucinations, especially at 
work.  It was also noted that Veteran had had fleeting thoughts 
of suicide, but that he said he would never do it because of his 
children.  He also said that he would not have his job if his 
employer was not willing to work with him.  A GAF score of 43 was 
assigned.

In the August 2008 VA Form 9, the Veteran stated that he had been 
forced out of his old job, and was now working at a new job, 
where he continued to have conflicts with co-workers and where 
his supervisor gave him duties where he could work alone.  The 
Veteran stated "I do not know how long this will last."

Considering the evidence in light of the above, the Board finds 
that, with resolution of all reasonable doubt in the Veteran's 
favor, the criteria for a 70 percent rating are met.

At the outset, the Board notes that, in addition to PTSD, the 
medical evidence reflects other psychiatric diagnoses, such as 
schizoaffective disorder.  Where it is not possible to 
distinguish the effects of a nonservice-connected condition from 
those of a service-connected condition, the reasonable doubt 
doctrine dictates that all symptoms be attributed to the 
Veteran's service-connected disability.  See Mittleider v. West, 
11 Vet. App. 181 (1998).  As there is no indication here that it 
is possible to distinguish the symptoms from the Veteran's 
various psychiatric disorders, and indeed, the examiner in the 
May 2007 VA examination noted that both disorders had the same 
etiology and their relative effects could not be separated, the 
Board has considered all of his psychiatric symptoms in 
evaluating his service-connected PTSD.

Collectively, the medical evidence reflects that the Veteran's 
psychiatric symptomatology has included auditory and visual 
hallucinations, suicidal thoughts, poor memory, violent and 
aggressive tendencies, sleep difficulties, nightmares, panic 
attacks, anxiety, avoidance, difficulty with daily functioning, 
and disturbed thought process.  A 70 percent rating is supported 
by the findings on  May 2007 VA examination, as the examiner 
diagnosed the Veteran with severe PTSD and schizoaffective 
disorder, depressive type, and assigned a GAF score of 42, which 
is indicative of serious impairment or serious impairment in 
social, occupational or school functioning.  In addition, taken 
together, the examination findings, the other mental health 
evidence of record, and the letter from the Veteran and his 
treating NP, reasonably establish that the Veteran's symptoms 
result in occupational and social impairment with deficiencies in 
most areas to include work, family relations, other social 
relations, mood and judgment.  

While the medical evidence does not reflect such symptomatology 
as obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant, and 
neglect of personal appearance and hygiene, the Board notes that  
symptoms noted in the rating schedule are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular disability rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, although 
not all of the listed symptoms compatible with a 70 percent 
rating have been demonstrated in this case, the Board concludes 
that the type and degree of symptomatology contemplated for a 70 
percent rating appear to be demonstrated.  Given this, and 
resolving all reasonable doubt in the Veteran's favor (see 38 
C.F.R. §§ 3.102, 4.3), the Board finds that the criteria for a 70 
percent rating for PTSD have been met.

The Board also finds, however, that at no point pertinent to the 
February 8, 2007 claim for increase has the Veteran's psychiatric 
symptomatology met the criteria for the next higher, 100 percent 
rating.  In this regard, the Veteran's psychiatric disorder has 
not been manifested by symptoms such as gross impairment in 
thought processes or communication; grossly inappropriate 
behavior; disorientation as to time or place; or memory loss for 
names of close relatives, own occupation, or own name; nor has 
psychiatric disorder been manifested by other symptoms of similar 
severity as those contemplated in the criteria for a 100 percent 
rating.  While the Veteran has shown significant occupational and 
social impairment, he has not shown total impairment, as 
evidenced by his continuing employment.  In addition, the 
Veteran's thought processes have consistently been deemed to be 
organized and relevant, and although he has experienced 
difficulties with his short-term memory, his memory loss has 
never been at the level contemplated by the criteria for a 100 
percent rating.  Moreover, the Veteran has always demonstrated 
adequate grooming and hygiene, and has shown significant 
consideration for the well-being of his children. 

For all the foregoing reasons, the Board concludes that a 70 
percent, but no higher, rating for PTSD is warranted from 
February 8, 2007.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  While the 
Board has resolved reasonable doubt in the Veteran's favor in 
assigning a 70 percent rating for PTSD from February 8, 2007, the 
Board also finds that the preponderance of the evidence is 
against assignment of any higher rating. 




ORDER

A rating of 70 percent for PTSD is granted, subject to the legal 
authority governing the payment of VA compensation.

REMAND

The Board's review of the claims file also reveals that further 
RO action on the claim for a TDIU is warranted.

As an initial matter, the Board notes that in light of the award 
of a 70 percent rating for PTSD, as outlined above, the Veteran 
now meets the schedular criteria for a TDIU under 38 C.F.R. 
§ 4.16(a).

Moreover, as regards expansion of the appeal to include the claim 
for a TDIU, the Board notes that a letter was submitted in March 
2008 from the Veteran's treating mental health care provider, an 
NP.  In this letter, the NP stated that the Veteran had a 
diagnosis of PTSD, and that he was a danger to himself and 
others, and should not be considered employable.  In addition, 
the Veteran, in his VA Form 9, indicated that he had recently 
been forced out of his job, and would have been fired long before 
if his employer had not had compassion for disabled veterans.  In 
a September 2008 letter, the Veteran's representative made 
similar allegations.  These statements appear to raise the issue 
of entitlement to a TDIU due to the Veteran's PTSD.  On the 
aforementioned facts, the claim for a TDIU is essentially a 
component of the claim for a higher rating for PTSD.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a 
veteran submits evidence of a medical disability; makes a claim 
for the highest rating possible; and submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that an 
informal claim "identify the benefit sought" has been satisfied 
and VA must consider whether the veteran is entitled to a TDIU).

In this case, the RO has not considered the Veteran's entitlement 
to a TDIU.  Hence, after giving the Veteran a formal application 
for a TDIU due to PTSD, the RO should adjudicate this matter, in 
the first instance, to avoid any prejudice to the Veteran.  See 
e.g. Bernard v. Brown, 4 Vet. App. 384 (1993).

Further, to ensure that all due process requirements are met, the 
RO should also give the appellant an opportunity to present 
information and/or evidence pertinent to the appeal, notifying 
him that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should also inform the Veteran of the information and evidence 
necessary to support his claim for a TDIU due to service-
connected PTSD.

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claim remaining on appeal (to 
include arranging for the Veteran to undergo further examination, 
if warranted).

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should furnish to the Veteran a VA 
Form 21-8940, to enable him to file a formal 
application for a TDIU due to PTSD.

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran furnish any additional information 
and/or evidence pertinent to the claim for a 
TDIU due to PTSD.

The RO's letter should specifically explain 
how to establish entitlement to a TDIU due to 
PTSD.  The RO should also clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the TDIU claim in light of all 
pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC (SSOC) that includes 
citation to and discussion of any additional 
legal authority considered, along with clear 
reasons and bases for all determinations, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


